EXHIBIT 10_S

 

FIRST AMENDMENT TO THE

EXECUTIVE EMPLOYMENT AGREEMENT

WITH DAVID HARVEY

 

WHEREAS, Sigma-Aldrich Corporation (“Company”) and David Harvey (“Executive”)
previously entered into an Executive Employment Agreement (“Agreement”) dated
January 1, 2003; and

 

WHEREAS, the Company and the Executive desire to amend the Agreement in certain
respects;

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree to amend the Agreement
as follows:

 

  1. Section 2.3(d) of the Agreement is amended to read as follows:

 

  (d) The Compensation Committee shall grant to the Executive 40,000 options to
purchase Company stock (with an exercise price equal to the fair market value of
the Company stock on the date of grant), 25,900 shares of restricted Company
stock, and a performance bonus award under which the Executive may earn up to
$1,000,000 cash as of January 1, 2006. These awards shall be subject to a
vesting schedule under which one-half of the value of the awards shall vest if
the Executive is employed on January 1, 2006. All or a portion of the other half
of the package will vest if the Executive is both employed on January 1, 2006
and the Company achieves performance goals to be established by the Board in
accordance with the principles set forth in Section 2.3(e) below. If the Company
achieves such performance goals in calendar years 2003, 2004, and/or 2005,
16 2/3% of the package will vest for each year such performance is achieved
provided the Executive is employed on January 1, 2006. Even if the Company does
not achieve the desired level of performance in each of 2003, 2004, and 2005,
the other half of the package will nonetheless vest in full if the Executive is
employed on January 1, 2006 and the Company achieves the desired performance for
the three-year period beginning January 1, 2003 and ending January 1, 2006.
Accelerated vesting of the entire package shall occur in the event of
Executive’s employment termination prior to January 1, 2006 under the
circumstances described in Sections 2.4(c)(ii) or 2.4(d). A pro rata portion of
the awards shall vest in the event of the Executive’s death or disability prior
to January 1, 2006 based upon the percentage of the three-year performance
period completed prior to the Executive’s death or disability. A pro rata
portion of 50% of the awards shall vest in the event of Executive’s involuntary
termination without Cause prior to January 1, 2006 based upon the percentage of
the three-year performance period completed prior to the Executive’s involuntary
termination.

 

  2. The first sentence of Section 2.4(a) of the Agreement is amended to read as
follows:

 

This Agreement shall commence on the Effective Date and terminate on January 1,
2006, unless extended prior to that date.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

SIGMA-ALDRICH CORPORATION

By:

 

/s/ Kirk Richter

--------------------------------------------------------------------------------

Name:

  Kirk Richter

Title:

  Treasurer and Investor Relations

DAVID HARVEY

/s/ David Harvey

--------------------------------------------------------------------------------